Citation Nr: 0610957	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  98-04 840A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for low back 
disability, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a disability 
manifested by numbness, aching, and tingling of the thighs as 
due to an undiagnosed illness.

3.  Entitlement to service connection for meralgia 
paresthetica.

4.  Entitlement to service connection for a disability 
manifested by loss of hair on the legs, including as due to 
an undiagnosed illness.

5.  Entitlement to service connection for right and left knee 
disabilities, including as due to an undiagnosed illness.

6.  Entitlement to service connection for right and left 
shoulder disabilities, including as due to an undiagnosed 
illness.

7.  Entitlement to service connection for right elbow 
disability, including as due to an undiagnosed illness.

8.  Entitlement to service connection for left elbow 
disability, including as due to an undiagnosed illness.

9.  Entitlement to service connection for cervical spine 
disability, including as due to an undiagnosed illness.

10.  Entitlement to service connection for right and left 
wrist disability, including as due to an undiagnosed illness.

11.  Entitlement to service connection for a disability 
manifested by memory loss, including as due to an undiagnosed 
illness.

12.  Entitlement to service connection for 
gastrointestinal/stomach disability, including as due to an 
undiagnosed illness.

13.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

14.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder and an 
undiagnosed illness manifested by fatigue. 


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963, 
and from November 1990 to July 1991 as a member of the Army 
National Guard (including service in Southwest Asia in 
support of Operation Desert Shield/Storm from January to June 
1991).  In addition, he had unverified periods of duty for 
training (DUTRA) with the Army National Guard apparently 
between January 1977 and June 1996.  Periods of active duty 
for training (ACDUTRA) that have been verified are:  May 6-
21, 1977; May 12-27, 1978; August 4-18, 1979; June 14-28, 
1980; May 14-30, 1981; August 5-21, 1982; February 26-27, 
1983; March 5-6, 1983; April 9-10, 1983; May 7-8, 1983; 
August 17-September 3, 1983; September 14-28, 1983; September 
29-30, 1983; May 1-19, 1984; June 3, 1984; August 3-18, 1984; 
April 19-21, 1985; July 25-August 10, 1985; August 23-
September 6, 1986; April 30-May 16, 1987; September 7-30, 
1987; April 3-7, 1995; April 10-14, 1995; April 17-21, 1995; 
August 11, 1995; August 16-18, 1995; August 21-24, 1995; 
August 25-September 1, 1995; September 11-13, 1995; September 
18-21, 1995; and September 22-24, 1995.  The veteran was also 
a federal civil service technician with the National Guard 
prior to his 1996 disability retirement.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from September 1997 and July 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, which collectively denied 
entitlement to the benefits currently sought on appeal. 

In an August 2000 decision, the Board denied entitlement to 
the benefits currently sought on appeal.  The veteran 
appealed the August 2000 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2001 Order, the Court granted a March 2001 opposed Motion for 
Remand filed by VA's Secretary in light of the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  The Court vacated 
the August 2000 Board decision and remanded the case for 
readjudication consistent with the Act.  The Board thereafter 
remanded the case in September 2001 and September 2004.  

The Board's September 2004 remand noted that while the 
veteran appeared to have requested a hearing in his claim, he 
was not clear as to whether he desired a hearing before RO 
personnel, or before a traveling Veterans Law Judge.  The 
remand requested that the RO contact him to clarify which 
type of hearing he desired, and to then schedule him for that 
hearing.

The record reflects that the RO thereafter in September 2004 
requested that he clarify which of the two types of hearings 
described above he desired; the September 2004 communication 
was copied to his attorney.  Neither the veteran nor his 
attorney thereafter responded, and his attorney has in 
several communications requested that VA proceed with the 
adjudication of the instant appeal.  In light of the above, 
the Board concludes that the veteran no longer desires a 
hearing in connection with this appeal.

The issues identified on the title page of this action by the 
numbers 3, 4, 6, 11, and 14 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has demonstrated degenerative changes and 
spondylolisthesis in the lumbar area accounting for his low 
back symptoms; his low back disability did not originate in 
active duty service or within one year of his discharge from 
any such service, and is not otherwise etiologically related 
to any period of active duty service, ACDUTRA, or Inactive 
Duty Training (INADCUTRA).

2.  The veteran's claimed disability manifested by numbness, 
aching, and tingling of the thighs has been attributed to a 
known clinical diagnosis of meralgia paresthetica.

3.  The veteran has demonstrated right knee meniscal tears, 
osteoarthritis, and chondromalacia patellae accounting for 
his right knee symptoms; the right knee disorder did not 
originate during his first period of active service, it pre-
existed his second period of active service and was not 
aggravated during or as a result of that service, and it 
neither originated in nor was aggravated during or by any 
period of DUTRA.

4.  The veteran has demonstrated left knee meniscal tears, 
osteoarthritis, and chondromalacia patellae accounting for 
his left knee symptoms; the left knee disorder did not 
originate during either period of active service, 
osteoarthritis was not present until more than a year 
following discharge from the last period of active service, 
the left knee disorder did not originate in or undergo 
worsening during any period of DUTRA, and the left knee 
disorder is not otherwise etiologically related to any period 
of service.

5.  The veteran has demonstrated right elbow epicondylitis 
accounting for his right elbow symptoms; the right elbow 
disorder did not originate during any period of active 
service or during any period of DUTRA, and is not otherwise 
etiologically related to any period of service.

6.  The veteran exhibits no objective indications of a 
chronic disability manifested by left elbow pain.

7.  The veteran has demonstrated cervical spine degenerative 
changes and spondylosis accounting for his cervical spine 
symptoms; his cervical spine disability did not originate 
during active duty service or within one year of his 
discharge therefrom, and is not otherwise etiologically 
related to any period of active duty service or DUTRA.

8.  The veteran has demonstrated right wrist carpal tunnel 
syndrome accounting for his right wrist symptoms; the carpal 
tunnel syndrome did not originate during active service or 
during any period of DUTRA, and is not otherwise 
etiologically related to any period of service.

9.  The veteran has demonstrated left wrist carpal tunnel 
syndrome accounting for his left wrist symptoms; the carpal 
tunnel syndrome did not originate during active service or 
during any period of DUTRA, and is not otherwise 
etiologically related to any period of service.

10.  The veteran has demonstrated peptic ulcer disease, 
gastroesophageal reflux, and diverticulosis accounting for 
his gastrointestinal/stomach symptoms; the 
gastrointestinal/stomach disorders did not originate during 
active service or within one year of his discharge therefrom, 
or during any period of DUTRA, and are not otherwise 
etiologically related to any period of service.

11.  The veteran has a demonstrated headache disorder 
accounting for his headache symptoms; the headache disorder 
did not originate during active service or during any period 
of DUTRA, and is not otherwise etiologically related to any 
period of service.


CONCLUSIONS OF LAW

1.  The veteran does not have a chronic low back disorder due 
to an undiagnosed illness; his diagnosed low back disability 
was not incurred in or aggravated by active service or any 
period of DUTRA, nor may his low back disorder be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

2.  The veteran does not have a chronic disability manifested 
by numbness, aching, and tingling of the thighs due to an 
undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  The veteran does not have a chronic right knee disorder 
due to an undiagnosed illness; his right knee disability was 
not incurred in or aggravated by active service or any period 
of DUTRA.  38 U.S.C.A. §§ 1110, 1111, 1117, 1118, 1131, 1137, 
1153 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 
3.309, 3.317 (2005).

4.  The veteran does not have a chronic left knee disorder 
due to an undiagnosed illness; his diagnosed left knee 
disability was not incurred in or aggravated by active 
service or any period of DUTRA, nor may his left knee 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

5.  The veteran does not have a chronic right elbow disorder 
due to an undiagnosed illness; his diagnosed right elbow 
disability was not incurred in or aggravated by active 
service or any period of DUTRA.  38 U.S.C.A. §§ 1110, 1117, 
1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005). 

6.  The veteran does not experience disability manifested by 
left elbow pain that is the result of an undiagnosed illness; 
disability manifested by left elbow pain was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

7.  The veteran does not have a chronic cervical spine 
disorder due to an undiagnosed illness; his diagnosed 
cervical spine disability was not incurred in or aggravated 
by active service or any period of DUTRA, nor may his 
cervical spine disorder be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 
1118, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2005). 

8.  The veteran does not have a chronic right wrist disorder 
due to an undiagnosed illness; his diagnosed right wrist 
disability was not incurred in or aggravated by active 
service or any period of DUTRA, nor may his right wrist 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

9.  The veteran does not have a chronic left wrist disorder 
due to an undiagnosed illness; his diagnosed left wrist 
disability was not incurred in or aggravated by active 
service or any period of DUTRA, nor may his left wrist 
disorder be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

10.  The veteran does not have a chronic 
gastrointestinal/stomach disorder due to an undiagnosed 
illness; his diagnosed gastrointestinal disability was not 
incurred in or aggravated by active service or any period of 
DUTRA, nor may his gastrointestinal disorder be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 1118, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 

11.  The veteran does not have a chronic headache disorder 
due to an undiagnosed illness; his diagnosed headache 
disability was not incurred in or aggravated by active 
service or any period of DUTRA, nor may his headache disorder 
be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1118, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in his possession that pertains to the claim.

In the present case, VA provided the veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in March 2002, September 2002, April 2003, and 
December 2004 correspondences.  Based on the procedural 
history of this case, it is the conclusion of the Board that 
VA has complied with the duty to notify obligations set forth 
in 38 U.S.C.A. § 5103(a).

The Board notes that during the course of this appeal, 
38 U.S.C.A. §§ 1117 and 1118 were amended, as was 38 C.F.R. 
§ 3.317.  See, e.g., The Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, § 202, 115 Stat. 
976 (Dec. 27, 2001); 66 Fed. Reg. 56,614 (2001); 68 Fed. Reg. 
34,539 (2003).  The record reflects that the veteran was 
informed of all pertinent amendments in various supplemental 
statements of the case during the course of his appeal.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the appellant himself.  
38 U.S.C.A. § 5103A.  This includes service medical records 
for both periods of active duty, and for his service in the 
Army National Guard.  The record also reflects that he has 
attended several examinations in connection with this appeal.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of the VCAA.

In this case, the veteran did not receive any VCAA notice 
prior to the September 1997 and July 1999 rating decisions 
from which this appeal originates.  He was advised, however, 
in August 1996 of the medical and nonmedical evidence 
necessary for substantiating his claims.  Moreover, the 
rating decisions, as well as the March 1998 and November 1999 
statements of the case and supplemental statements of the 
case on file, collectively informed him of the criteria for 
establishing entitlement to service connection, to include on 
an undiagnosed illness basis, for the disabilities at issue.  
As explained above, he was advised of the information and 
evidence necessary to substantiate his claims, as well as the 
respective responsibilities of he and VA in obtaining 
evidence, in various correspondences, most recently in 
December 2004.
 
At this stage of the appeal, the Board finds that no further 
notice is needed to comply with the VCAA, and that the 
failure to provide the veteran with full VCAA notice prior to 
the September 1997 and July 1999 adjudications did not affect 
the essential fairness of the adjudications.  The prior 
adjudications were not prejudicial to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The veteran has 
neither alleged nor shown prejudice from any error in the 
timing or content of the VCAA notices.  Given the specificity 
of the VCAA notices, as well as the time afforded the 
appellant following the notices to respond, the Board finds 
that any error in the timing of the notices is harmless.

The Board notes that during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including (as pertains to this 
case), degree of disability and effective date of the 
disability.  In this case, VA has not provided the veteran 
with 38 U.S.C.A. § 5103(a) notice as to degree of disability 
or effective date of disability.  As will be explained below, 
however, service connection is not warranted for any of the 
disorders addressed in the decision portion of this action.  
Consequently, the failure to afford him notice of the 
"downstream" elements is not prejudicial to the appellant.  
Bernard.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis, organic disease of 
the nervous system, or peptic ulcers during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from active service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
3.306(a).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the 
"Veterans' Benefits Improvements Act of 1994," Public Law 
103-446.  The statute added 38 U.S.C.A. § 1117, which 
authorized VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness, or combination of undiagnosed illnesses, 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

VA implemented the Persian Gulf War Veterans' Act by adding 
38 C.F.R. § 3.317.  Originally, 38 C.F.R. § 3.317 limited the 
presumptive period during which a veteran had to experience 
manifestations of a chronic disability to two years after the 
date he last performed active service in the Southwest Asia 
theater of operations during the Gulf War.  In November 2001, 
VA extended the period to December 2006.  On October 21, 
1998, Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, 
which codified the presumption of service connection for an 
undiagnosed illness.

On July 6, 2001, the Secretary of Veterans Affairs determined 
that at that time there was no basis for establishing a 
presumption of service connection for any illness suffered by 
Gulf War veterans based on exposure to depleted uranium, 
sarin, pyridostigmine bromide, and certain vaccines.  See 66 
Fed. Reg. 35,702-35,710 (2000), and 66 Fed. Reg. 58,784-
58,785 (2001).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 38 U.S.C. §§ 
1117, 1118, including a complete revision of § 1117(a).  The 
statute was amended to authorize compensation of Gulf War 
Veterans who have a qualifying chronic disability that 
becomes manifest during service in Southwest Asia during the 
Gulf War or to a degree of 10 percent during the presumptive 
period thereafter.  The statute defines a qualifying chronic 
disability as that which results from an undiagnosed illness, 
a medically unexplained chronic multi-symptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome), or any diagnosed illness that VA determines in 
regulations warrants a presumption of service connection.  38 
U.S.C.A. § 1117 (as amended by The Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976 (2001)).

As amended, 38 U.S.C.A. § 1117 provides that signs or 
symptoms that may be manifestations of an undiagnosed illness 
or a chronic multi-symptom illness include:  (1) fatigue; (2) 
unexplained rashes or other dermatological signs or symptoms; 
(3) headache; (4) muscle pain; (5) joint pain; (6) 
neurological signs and symptoms; (7) neuropsychological signs 
or symptoms; (8) signs or symptoms involving the upper or 
lower respiratory system; (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular 
signs or symptoms; (12) abnormal weight loss; and (13) 
menstrual disorders.

Because of the expansion of the definition of what qualifies 
as a chronic disability for which service connection may be 
granted, the Board views the above-described statutory 
amendments as more favorable to the veteran than the previous 
version of the statute.  As the amended version of 38 
U.S.C.A. § 1117 consequently does not produce a genuinely 
retroactive effect on the veteran's claim, it must be 
applied.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  The same is true with respect to amended 
38 C.F.R. § 3.317, the implementing regulation for 
38 U.S.C.A. § 1117.

The implementing regulation, 38 C.F.R. § 3.317, currently 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006; and  by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following):  (A) An undiagnosed illness;  (B) The 
following medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms:  
(1) Chronic fatigue syndrome;  (2) Fibromyalgia;  (3) 
Irritable bowel syndrome; or  (4) Any other illness that the 
Secretary determines meets certain criteria for a medically 
unexplained chronic multisymptom illness; or  (C) Any 
diagnosed illness that the Secretary determines in 
appropriate regulations warrants a presumption of service-
connection.  A medically unexplained chronic multisymptom 
illness means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities. Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 3.317(a)(2).

The term "objective indications of chronic disability" 
includes both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(3).  

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue  (2) Signs or 
symptoms involving skin  (3) Headache  (4) Muscle pain  (5) 
Joint pain  (6) Neurologic signs or symptoms  (7) 
Neuropsychological signs or symptoms  (8) Signs or symptoms 
involving the respiratory system (upper or lower)  (9) Sleep 
disturbances  (10) Gastrointestinal signs or symptoms  (11) 
Cardiovascular signs or symptoms  (12) Abnormal weight loss  
(13) Menstrual disorders.  38 C.F.R. § 3.317(b)

I.  Low back condition

Service medical records for both periods of active service, 
as well as for the veteran's periods of service in the Army 
National Guard, are silent for any complaints, finding, or 
diagnosis of low back disability.

VA treatment records for June 1994 to December 2004 contain 
several entries in 2000 showing that he complained of, inter 
alia, low back pain; no low back abnormalities were 
identified on physical examination.

On VA examination in July 1996, the veteran demonstrated 
mildly decreased deep tendon reflexes.  At a March 1998 VA 
Social Survey, he reported experiencing back pain since 
service in the Persian Gulf.  In a June 2000 statement, his 
treating VA physician noted complaints of lower back pain.

At an April 2005 VA examination, the veteran reported 
experiencing back spasms prior to his service in the Persian 
Gulf, but denied receiving treatment for back problems during 
any period of service.  Physical examination demonstrated 
decreased lumbar motion, and X-ray studies of the lumbosacral 
spine showed degenerative changes with spondylolisthesis.  
The examiner concluded that the veteran's lower back 
complaints began after service in the Persian Gulf, and that 
she could not relate the disorder to any period of service.

In several statements, the veteran indicates that he first 
noticed lower back problems following his service in the 
Persian Gulf, while standing in formation during drills.

The postservice evidence on file shows that the veteran has 
X-ray evidence of degenerative changes and spondylolisthesis 
affecting his lower back.  Inasmuch as the record shows a 
diagnosed pathology accounting for his low back complaints, 
and as there is no medical evidence suggesting that any 
component of his lower back problems is due instead to an 
undiagnosed illness, the Board finds that service connection 
for low back complaints under the provisions of 38 C.F.R. 
§ 3.317 is not warranted.

Service medical records for both periods of active service 
are silent for any complaints, finding or diagnosis of low 
back disability, and there is no post-service medical 
evidence of a low back disorder until several years after the 
second period of active service, and no medical opinion 
linking the low back disorder to service.  Nor is there any 
medical evidence of back complaints or findings during any 
period of DUTRA, and no medical opinion otherwise linking any 
low back disorder to any period of DUTRA.  To the contrary, 
the only medical opinion addressing the etiology of the low 
back disorder concluded that there was no relationship of the 
disorder to any period of service.  

While the veteran suggests he experienced back problems 
during his second period of service and during periods of 
DUTRA, as a layperson, his statements as to medical diagnosis 
and causation do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. 
§ 3.159(a)(1).

In short, the veteran has a diagnosed low back disorder of 
degenerative changes and spondylolisthesis in the lower back; 
there is no competent evidence of low back disability during 
either period of active service, during any period of DUTRA, 
or until years even after his discharge from the Army 
National Guard, and there is no competent opinion linking his 
low back disorder to service.  The preponderance of the 
evidence therefore is against the claim, and his claim for 
service connection for low back disability is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

II.  Disorder manifested by numbness, aching, and tingling of 
the thighs as due to an undiagnosed illness

Service medical records for the veteran's second period of 
active service show he was seen in May 1991 for complaints of 
pain, numbness, and tingling of the left upper thigh, 
diagnosed as left thigh pain of unknown etiology, and no 
acute joint problem.

Post-service private and VA medical records for the period 
from May 1992 to December 2004 document complaints of leg 
numbness and findings of thigh hypoesthesia attributed, 
beginning in 1995, to bilateral lateral femoral cutaneous 
neuropathy (meralgia paresthetica) caused by compression of 
the nerve.  In an August 1996 statement, Dr. S.P. concluded 
that the veteran had bilateral femoral cutaneous neuropathy 
secondary to use of an equipment belt.

The postservice evidence on file shows that the veteran's 
thigh complaints have been attributed to compression of the 
femoral nerve, a condition diagnosed as lateral femoral 
cutaneous neuropathy, or meralgia paresthetica.  Inasmuch as 
the veteran's thigh complaints have been attributed to a 
diagnosed disorder, and as there is no medical evidence 
suggesting that any component of his thigh complaints are due 
instead to an undiagnosed illness, the Board finds that 
service connection for a disorder manifested by numbness, 
aching, and tingling of the thighs under the provisions of 
38 C.F.R. § 3.317 is not warranted.  His claim for that 
disorder as due to an undiagnosed illness is denied.

III.  Right and left knee conditions

Service medical records for the first period of active 
service are silent for any reference to right or left knee 
complaints or findings.  An April 1986 Army National Guard 
examination noted that he was status post right knee repair.  
A report of medical history completed by the veteran at the 
time of his service department periodic medical examination 
in October 1990 notes a history of arthroscopic surgery on 
the right knee in 1981.  A report of medical history 
completed in connection with his entrance examination for his 
second period of active service notes a history of right knee 
arthroscopy in 1976; the service medical records for that 
period of service, as well as the records for his period of 
service in the Army National Guard, are silent for any knee 
complaints or findings.

Private medical records for May 1992 to December 1999 
document complaints starting in 1992 of bilateral knee pain 
and record his statement that he had the cartilage in his 
left knee removed around 1985.  Physical examination showed 
effusion and crepitus in the knees, as well as genu varum and 
tenderness.  X-ray studies of the knees in May 1992 
purportedly showed some medial joint space narrowing without 
significant spurring at the joint margins; the treating 
physician concluded that the veteran had bilateral 
degenerative meniscal tears.  He underwent left knee surgery 
in June 1992.  In September 1992 he reported right knee 
problems, and the treating physician concluded the veteran 
had patellofemoral symptoms and a possible tear of the medial 
meniscus; the veteran underwent right knee surgery in October 
1992.  He was thereafter diagnosed with osteoarthritis in the 
knees.

VA treatment records for June 1994 to December 2004 document 
treatment for chondromalacia patellae.

At the veteran's July 1996 VA examination, he was diagnosed 
with osteoarthritis of both knees with history of torn 
menisci.  In an August 1996 statement, Dr. S.P. noted that 
diagnostic testing revealed osteoarthritis in both knees, as 
well as chondromalacia patellae.

At the veteran's April 2005 VA examination, physical 
examination disclosed the absence of pertinent abnormalities.  
The examiner indicated that the veteran had a knee condition 
which pre-existed service, but for which there was no 
treatment in service.  With respect to all other complaints, 
including as to the other knee, the examiner noted that the 
complaints began after his period of service in the Persian 
Gulf, and that she could not correlate the condition to any 
period of service.

In several statements, the veteran indicates that since 
serving in the Persian Gulf, he had experienced deterioration 
in the knee cartilage.  He asserts that it was his left knee, 
and not the right knee, for which he underwent surgery prior 
to his service in the Persian Gulf.  

There is no evidence of right knee disability associated with 
the first period of active service.  The April 1986 
examination and November 1990 entrance examination show that 
the veteran had a right knee disorder status post surgery at 
the time of his entry into the second period of active 
service, and not a left knee condition as noted in the May 
1992 private treatment reports.  Given the notation of 
surgical intervention on the right knee prior to service, the 
Board finds that a right knee condition was noted at the time 
he entered into service in November 1990, and that the 
presumption of soundness does not apply.  The Board notes in 
any event that the service medical records for the second 
period of service are silent for any reference to right knee 
complaints or findings, and that there is no postservice 
evidence of any right knee problems until almost a year after 
service.  Given the above, the Board finds that there is no 
competent evidence suggesting that the veteran's pre-existing 
right knee disorder underwent worsening during or as a result 
of the second period of service.  Nor is there any evidence 
suggesting aggravation of the disorder during any period of 
DUTRA.

With respect to the left knee, there is no evidence of a left 
knee disorder either in service or until almost a year after 
the second period of active service, and no medical opinion 
linking any left knee disorder to service.  The Board notes 
that X-ray studies of the left knee in May 1992 showed some 
narrowing of the joint spaces, but were not interpreted as 
showing arthritis, and that there is no X-ray evidence or 
clinical diagnosis of arthritis until more than a year 
following his discharge from active service in July 1991.  
The veteran was examined in April 2005 to address the 
etiology of his knee disorders, at which time the examiner 
concluded that she was unable to relate the disorders to any 
period of service.

While the veteran himself contends that his knee disorders 
are related to service, as already discussed, his opinion is 
not competent evidence.  

In sum, the Board finds that the veteran's right knee 
disorder originated after his first period of active service 
but existed prior to his second period of active service, 
that this condition was not aggravated by active service, and 
that the condition neither originated in nor was aggravated 
by or during any period of DUTRA.  The Board also finds that 
the veteran's left knee disorder did not originate in or as a 
result of any period of active service or DUTRA, and that his 
knee arthritis was first manifested more than a year after 
his discharge from his last period of active service.  Nor is 
there any competent evidence suggesting that any right or 
left knee complaints are due to an undiagnosed illness, 
rather than the documented arthritis, history of meniscal 
tears, and chondromalacia patellae.  The Board consequently 
concludes that the preponderance of the evidence is against 
the claim for a right or a left knee disorder, including on 
the basis of 38 C.F.R. § 3.317.  Gilbert

IV.  Right elbow condition

The veteran's service medical records for all periods of 
service are silent for any reference to right elbow 
complaints or findings.  

Private and VA medical records for May 1992 to December 2004 
document complaints of right elbow pain the veteran indicated 
had been present since his service in the Persian Gulf.  
Physical examination disclosed right elbow tenderness, with 
possible forearm atrophy.  The veteran was diagnosed with 
right tennis elbow.

In several statements, he indicates that his right elbow pain 
probably began before his service in the Persian Gulf, but 
noted that he was responsible for carrying heavy items in the 
National Guard, as well as in his civilian career. 

At his April 2005 VA examination, the veteran reported that 
he had tennis elbow on the right which was first diagnosed in 
1992.  He reported developing the condition after service, 
and related it to his employment as a civilian in a 
warehouse, where he engaged in repetitive movements.  
Physical examination was negative for any abnormalities.  The 
examiner concluded that the right elbow complaints began 
after service in the Persian Gulf, and that she could not 
correlate a right elbow disorder to any period of service.

The postservice evidence on file shows that the veteran has 
been diagnosed with right tennis elbow.  Inasmuch as the 
record shows a diagnosed pathology accounting for his right 
elbow complaints, and as there is no medical evidence 
suggesting that any component of his right elbow problems is 
due instead to an undiagnosed illness, the Board finds that 
service connection for right elbow pain under the provisions 
of 38 C.F.R. § 3.317 is not warranted.

Service medical records for both periods of active service 
are silent for any complaints, finding or diagnosis of right 
elbow disability, and there is no post-service medical 
evidence of a right elbow disorder until several years after 
his second period of active service, and no medical opinion 
linking his right elbow disorder to service.  Nor is there 
any medical evidence of right elbow complaints or findings 
during any period of DUTRA, and no medical opinion otherwise 
linking any right elbow disorder to any period of DUTRA.  To 
the contrary, the only medical opinion addressing the 
etiology of the right elbow disorder concluded that there was 
no relationship of the disorder to any period of service.

To the extent the veteran nevertheless suggests that his 
right elbow disorder is etiologically related to any period 
of service, as a layperson, his statements as to medical 
diagnosis and causation do not constitute competent medical 
evidence.  Espiritu.

In short, the veteran has a diagnosed right elbow disorder of 
epicondylitis (tennis elbow), there is no competent evidence 
of right elbow disability during either period of active 
service, or during any period of DUTRA, and there is no 
competent opinion linking his right elbow disorder to 
service.  His claim for service connection for right elbow 
disability therefore is denied.  Gilbert. 

V.  Disability manifested by left elbow pain

Service medical records for the veteran's first period of 
service are silent for reference to left elbow complaints or 
findings.  Service medical records for the second period of 
active service reveal that he was seen for left elbow pain in 
May 1991; the assessments were left elbow pain and no acute 
joint problem.

Private and VA medical records for May 1992 to December 2004 
note that on one occasion the veteran reported discomfort in 
the left elbow area.  

On file is a letter dated in July 1997, and addressed 
generally to "Gulf War Veteran."  The letter notes that 
rockets destroyed at a certain Persian Gulf location in March 
1991 may have resulted in the release of the nerve agents 
Sarin and Cyclosarin.  The letter advised that while those 
present near the event may have received exposure to a very 
low level of nerve agents, the exposure levels would have 
been too low to activate chemical alarms or cause any 
symptoms at the time.  The letter advises that current 
medical evidence indicates that long term health problems are 
unlikely for brief, low level exposure to nerve agents.

In a December 2000 letter, B. R., with the Office of the 
Secretary of Defense, informed the veteran that his unit was 
near the location referenced in the July 1997 letter.  Mr. R. 
advised the veteran that he might have been exposed to very 
low level of chemical agent for a brief period of time (less 
than 3 days).  Mr. R. explained that current medical evidence 
and research showed no indication that any long term health 
effects would be expected from the brief, low level exposure.

At his April 2005 VA examination, the veteran denied 
experiencing any further left elbow symptoms.  Physical 
examination of the left elbow was normal.  The examiner 
indicated that she had no diagnosis for the left elbow 
complaints, and found that the complaints began after his 
service in the Persian Gulf and were not otherwise related to 
any period of service.  She noted that if the veteran had in 
fact been exposed to chemicals, that might account for some 
pathologies, but that her review of the evidence did not 
confirm the requisite chemical exposure.  She also noted that 
his complaints might be related to a possible Epstein-Barr 
virus infection, given recent test results showing a possible 
previous latent infection, but explained that she could not 
determine a time frame for the infection, and in any event 
did not believe that the infection was related to service.

Although the veteran reported left elbow pain on one occasion 
in service which was not attributed to a clinically diagnosed 
disorder, and reported on one occasion after service left 
elbow discomfort which also was not attributed to a known 
clinical diagnosis, he notably has not since service actually 
demonstrated objective indications of a chronic left elbow 
disorder.  Physical examination has been consistently 
negative for any actual medical signs of a left elbow 
abnormality, including any signs pointing to pain or 
tenderness in the elbow.  Nor does the evidence contain any 
non-medical indicators of a left elbow disorder that are 
capable of independent verification.  Moreover, he recently 
indicated that he no longer has any left elbow symptoms.

In short, the veteran does not have a diagnosed left elbow 
disorder, and service connection for left elbow disability on 
a primary basis must therefore be denied.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In addition, as the 
evidence does not demonstrate any objective indications of a 
chronic left elbow disability, service connection under the 
provisions of 38 C.F.R. § 3.317 is also denied.  As the 
preponderance of the evidence therefore is against the claim, 
the claim for service connection for left elbow disability, 
to include as due to an undiagnosed illness, is denied.  
Gilbert.

VI.  Cervical spine condition

Service medical records are negative for a cervical spine 
condition or complaints of neck problems.

Private and VA medical records for May 1992 to December 2004 
show complaints of neck pain considered a probable muscle 
strain.  In August 1994, X-ray studies of the cervical spine 
showed cervical spondylosis.  Dr. S.P., in May and August 
1996 statements, explained that the veteran had cervical 
spondylosis.

At his April 2005 VA examination, the veteran reported that 
he had cervical spondylosis, but denied any service trauma to 
his neck; he indicated that the neck pain began after 
service.  Physical examination of the cervical spine was 
negative for any identified abnormalities, but X-ray studies 
showed degenerative changes (arthritis).  The examiner 
concluded that the neck complaints began after service in the 
Persian Gulf, and that she was unable to correlate a cervical 
spine disorder to any period of service.  

In several statements, the veteran indicates that he first 
noticed neck problems after his service in the Persian Gulf, 
while standing in formation during drills.

The postservice evidence on file shows that the veteran has 
X-ray evidence of spondylosis and arthritis affecting his 
cervical spine.  Inasmuch as the record shows a diagnosed 
pathology accounting for his cervical spine/neck complaints, 
and as there is no medical evidence suggesting that any 
component of his neck problems is due instead to an 
undiagnosed illness, the Board finds that service connection 
for cervical spine complaints under the provisions of 
38 C.F.R. § 3.317 is not warranted.

Service medical records for both periods of active service 
are silent for any complaints, finding or diagnosis of 
cervical spine disability, and there is no post-service 
medical evidence of a cervical spine/neck disorder (including 
arthritis) until several years after his second period of 
active service, and no medical opinion linking his cervical 
spine disorder to service.  Nor is there any medical evidence 
of cervical spine/neck complaints or findings during any 
period of DUTRA, and no medical opinion otherwise linking any 
cervical spine/neck disorder to any period of DUTRA.  The 
only medical opinion addressing the etiology of the cervical 
spine disorder concluded that there was no relationship of 
the disorder to any period of service.  

While the veteran suggests he experienced neck problems 
during periods of DUTRA, as a layperson, his statements as to 
medical diagnosis and causation do not constitute competent 
medical evidence.  Espiritu.

In short, the veteran has diagnosed cervical spine/neck 
disorders of arthritis and spondylosis; there is no competent 
evidence of cervical spine disability during either period of 
active service, or during any period of DUTRA, and there is 
no competent opinion linking his cervical spine disorder to 
service.  His claim for service connection for cervical spine 
disability therefore is denied.  Gilbert. 

VII.  Right and left wrist conditions

Service medical records for each of the veteran's periods of 
service are negative for any complaints or findings with 
respect to the right or left wrists.  

Private and VA medical records for May 1992 to December 2004 
show that in October 1995, neurological evaluation 
demonstrated decreased pinprick to the third and fourth 
digits of the left hand; electrodiagnostic testing suggested 
the presence of mild median neuropathy.  The veteran 
thereafter reported left wrist pain and paresthesia, as well 
as right hand and finger numbness.  In September 1999, 
electrodiagnostic studies demonstrated median neuropathy in 
both wrists, and the veteran was thereafter diagnosed with 
carpal tunnel syndrome of both wrists.  Electrodiagnostic 
studies in January 2001 confirmed the presence of bilateral 
carpal tunnel syndrome. 

At his April 2005 VA examination, the veteran indicated that 
his left wrist symptoms were not related to service, but 
rather to his civilian occupation in a warehouse.  With 
respect to the right wrist, he noted that his pain began 
during the early 1990s, and indicated that he had not 
received a diagnosis for his complaints.  He indicated that 
his right wrist problem was not related to service, but 
rather to his civilian job in a warehouse.  Physical 
examination of the wrists was normal.  The examiner concluded 
that the veteran's right and left wrist complaints began 
after service in the Persian Gulf, and that she could not 
correlate the wrist disorders to any period of service.

In several statements, the veteran indicates that he had 
experienced problems in both wrists since his service in the 
Persian Gulf.  He explained that he did not know when his 
carpal tunnel syndrome began.

The postservice evidence on file shows that the veteran's 
right and left wrist conditions have been attributed to known 
clinical diagnoses, namely carpal tunnel syndrome, and there 
is no medical evidence suggesting that any component of the 
right or left wrist disorders is due instead to an 
undiagnosed illness.  The Board consequently finds that 
service connection for right and left wrist complaints under 
the provisions of 38 C.F.R. § 3.317 is not warranted.

Service medical records for both periods of active service 
are silent for any complaints, finding or diagnosis of right 
or left wrist disability, and there is no post-service 
medical evidence of a right or left wrist disorder, and 
carpal tunnel syndrome in particular, until several years 
after his second period of active service, and no medical 
opinion linking his right and/or left wrist disorders to 
service.  Nor is there any medical evidence of right or left 
wrist complaints or findings during any period of DUTRA, and 
no medical opinion otherwise linking any right or left wrist 
disorder to any period of DUTRA.  The April 2005 examiner 
essentially concluded that there was no relationship of the 
right or left wrist disorders to any period of service.  

As already discussed, the veteran's opinions as to the 
etiology of the wrist disorders do not constitute competent 
medical evidence.  Espiritu.

In short, the veteran has diagnosed right and left wrist 
disorders of carpal tunnel syndrome; there is no competent 
evidence of carpal tunnel syndrome (or any other wrist 
disorder) during either period of active service, or during 
any period of DUTRA; and there no competent opinion linking 
his wrist disorders to service.  His claims for service 
connection for right and left wrist disabilities therefore 
are denied.  Gilbert. 


VIII.  Gastrointestinal/stomach condition

Service medical records for the veteran's first period of 
service show treatment for acute gastroenteritis in June 
1962, with nausea, vomiting, diarrhea, and abdominal cramps.  
Service medical records for the second period of service are 
negative for any reference to a gastrointestinal or stomach 
disorder.  In April 1982, while in the Army National Guard, 
he complained of nausea and was given an antacid.

Private and VA treatment records for June 1994 to December 
2004 show that the veteran had a history of H. Pylori 
infection, had been found to have diverticulosis, and 
continued to complain of nausea.  The treatment notes show 
that he exhibited abdominal tenderness, and an upper 
gastrointestinal series in April 1995 revealed a small hiatal 
hernia, gastroesophageal reflux disease (GERD), and gastric 
antral and duodenal bulbar irritability and mucosal edema; 
the results were interpreted to represent likely peptic 
disease.

In a May 1996 statement, Dr. S.P. indicated that the veteran 
has peptic ulcer disease.  In August 1996 the same physician 
noted that the veteran had been diagnosed with H. Pylori 
infection in light of symptoms of peptic ulcer disease.  He 
also noted that the veteran had GERD.

At a July 1996 VA examination, the veteran complained of a 
four-year history of gastrointestinal discomfort.  Physical 
examination was negative for any pertinent findings, and no 
diagnosis was offered.

At his April 2005 VA examination the veteran reported that 
his stomach problems began after his service in the Persian 
Gulf.  The examiner noted that the veteran had a history of 
H. Pylori infection, but that he denied any current 
gastrointestinal symptoms and believed any disorder was 
unrelated to service.  Physical examination of the abdomen 
was negative.  The examiner concluded that the veteran's 
gastrointestinal complaints began after Persian Gulf service 
and could not be correlated to any period of service.

Service medical records for the veteran's periods of active 
duty and for his Army National Guard service are silent for 
any mention of gastrointestinal complaints, other than for 
one episode of acute gastroenteritis in 1962, and of nausea 
in 1982; they do not show evidence of a chronic 
gastrointestinal or stomach disorder.  Postservice medical 
evidence on file shows that the veteran continues to 
experience gastrointestinal complaints attributed to, inter 
alia, H. Pylori infection, hiatal hernia, peptic ulcer 
disease, and GERD.

Given that he has been shown to have diagnosed 
gastrointestinal/stomach disorder, and as there is no medical 
evidence suggesting that any component of his 
gastrointestinal/stomach complaints are due instead to an 
undiagnosed illness, the Board concludes that service 
connection for a gastrointestinal/stomach disorder under the 
provisions of 38 C.F.R. § 3.317 is not warranted.

With respect to service connection on a primary basis, as 
already noted, there is no evidence in any period of service 
of a chronic gastrointestinal disorder, and no post-service 
evidence of such a disorder until several years after his 
discharge from the second period of service.  Nor is there 
any medical opinion linking any gastrointestinal disorder to 
a period of service.  The April 2005 examiner essentially 
concluded that there was no relationship of gastrointestinal 
disability to any period of service.  

Accordingly, as a gastrointestinal disorder has been 
diagnosed, and as there is no competent evidence of a 
gastrointestinal disorder during any period of service, and 
no competent opinion linking such a disorder to service, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for 
gastrointestinal/stomach disorder.  The claim is denied.  
Gilbert. 

IX.  Headache condition

Service medical records show that the veteran complained of 
headaches and a sore throat in May 1962; a disorder was not 
diagnosed.  No further headache complaints were recorded, and 
service medical records for the second period of service and 
for his service in the Army National Guard are silent for 
reference to headaches.

Private and VA medical records for May 1992 to December 2004 
show that in June 2000, the veteran's primary care physician 
at VA indicated that the veteran had headaches.  In June 
2002, the veteran reported experiencing continued headaches.

At a VA Persian Gulf Registry examination in November 1993, 
the veteran complained of headaches.  The examiner concluded 
that the veteran had headaches of cranial origin.

At a July 1996 VA examination, the veteran reported 
experiencing headaches for four years.  Physical examination 
was negative for pertinent findings, and no diagnosis was 
entered.

On file are statements from several people familiar with the 
veteran, received in August 1996 and November 1996.  A 
statement from his spouse in particular indicates that he 
experienced headaches.

At his April 2005 VA examination, the veteran reported 
experiencing intermittent headaches since 1992 or 1993, but 
denied any current treatment.  He indicated that the 
headaches were not migrainous, and that he occasionally used 
Ibuprofen to alleviate the pain.  Neurological examination 
was negative for pertinent abnormalities.  The examiner 
concluded that the veteran's headache complaints began after 
his service in the Persian Gulf, and that she was unable to 
correlate the condition to any period of service.  She noted 
that if he had been exposed to chemicals, it might account 
for some of the problems, but did not find from her review of 
the record that he had been exposed to chemicals.  She also 
suggested that his complaints might be related to a possible 
Epstein-Barr virus, which she in any event did not believe 
was related to service.  

In several statements, the veteran indicates that he has 
experienced headaches since serving in the Persian Gulf.  He 
indicated that he began complaining of headaches since 
shortly after his second period of active service, and that 
his headaches occur daily and sometimes require medication.  

Service medical records for the veteran's periods of active 
duty and for his Army National Guard service are silent for 
any mention of headaches, other than for one occasion in 
1962.  Headaches were diagnosed at the VA examination in 
November 1993, and the veteran's treating VA physician in 
June 2000 concluded that the veteran had headaches.

Given that he has been shown to have a diagnosed headache 
disorder, and as there is no medical evidence suggesting that 
any component of the headache disorder is due instead to an 
undiagnosed illness, the Board concludes that service 
connection for headaches under the provisions of 38 C.F.R. 
§ 3.317 is not warranted.

With respect to service connection on a primary basis, as 
already noted, there is no mention in the service medical 
records since May 1962 of headaches, and no post-service 
evidence of headaches until 1993.  Nor is there any medical 
opinion linking his headaches to any period of service.  The 
April 2005 examiner essentially concluded that there was no 
relationship of the headaches to any period of service.  

To the extent the veteran nevertheless argues that his 
headaches are related to service, his opinion does not 
constitute competent medical evidence.  Espiritu.

Accordingly, as a headache disorder has been diagnosed, and 
as there is no competent evidence of a headache disorder 
during any period of service, and no competent opinion 
linking his headache disorder to service, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for headaches.  The claim is denied.  
Gilbert. 


ORDER

Entitlement to service connection for a low back disability, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for a disability manifested 
by numbness, aching, and tingling of the thighs as due to an 
undiagnosed illness is denied

Entitlement to service connection for right and left knee 
disabilities, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for right elbow disability, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for left elbow disability, 
including as due to an undiagnosed illness, is denied.

Entitlement to service connection for cervical spine 
disability, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for right and left wrist 
disability, including as due to an undiagnosed illness, is 
denied.

Entitlement to service connection for 
gastrointestinal/stomach disability, including as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for headaches, including as 
due to an undiagnosed illness, is denied.


REMAND

As discussed previously, the aching, numbness and tingling in 
the veteran's thighs has been attributed to meralgia 
paresthetica.  The discharge examination for his first period 
of service documents his report of a history of rare thigh 
cramps at night.  He was seen in May 1991 for complaints of 
pain, numbness, and tingling of the left upper thigh, 
diagnosed as left thigh pain of unknown etiology, and no 
acute joint problem.

Private and VA medical records on file show he was advised to 
stop using an equipment belt he wore twice each year in the 
National Guard, out of concern that the device could 
exacerbate the thigh complaints.  In an August 1996 
statement, Dr. S.P. concluded that the veteran had bilateral 
femoral cutaneous neuropathy secondary to use of an equipment 
belt.

The April 2005 VA examiner concluded that the veteran's thigh 
complaints began after his service in the Persian Gulf, 
except for leg cramps, and noted that the leg cramps pre-
existed service without any treatment in service.

In light of the above, the Board finds that further VA 
examination is required to address the etiology of the 
veteran's meralgia paresthetica.  In this regard it is 
unclear whether the April 2005 examiner is suggesting that 
the thigh cramps experienced prior to the second period of 
active duty were manifestations of the current meralgia 
paresthetica.  In addition, the examiner did not address the 
left thigh pain, numbness, and tingling complaints recorded 
in the May 1991 service medical records, and did not address 
whether the veteran's use of a certain type of equipment belt 
during his periods of service (and particularly during DUTRA) 
caused the disorder.

Turning to the claim for a disorder manifested by loss of 
hair on the legs, VA treatment records for June 1994 to 
December 2004 show complaints of decreased hair growth in the 
areas of thigh numbness claimed by the veteran.  Physical 
examination showed the presence of alopecia along the calves.  
When examined in April 2005, the veteran exhibited objective 
sensory deficits over the anterior proximal thighs in a 6-
centimeter diameter, with hair loss over the upper thighs and 
distal legs.  The examiner was unable to provide a diagnosis. 

The above evidence shows that the veteran has hair loss 
located primarily in the areas affected by the meralgia 
paresthetica.  Given the possible relationship of the hair 
loss to the femoral nerve compression, the Board is of the 
opinion that further VA examination of the claimed hair loss 
is warranted.

With respect to the claimed right and left shoulder 
disorders, his November 1990 entrance examination documented 
left shoulder bursitis.  Further evaluation of that shoulder 
about one week after service entrance led to a diagnosis of 
mild arthritis, although service X-ray studies were 
thereafter negative for any evidence of arthritis.  The 
remaining service medical records for all periods of service 
are silent for any complaints or findings regarding a 
shoulder condition. 

Postservice medical records show that a private X-ray study 
of the left shoulder in June 1994 was negative for 
abnormalities (including arthritis), but clinical examination 
showed left shoulder subdeltoid bursitis.  An October 1995 
examiner suggested that the left shoulder pains could 
possibly instead represent fibromyalgia.  Later VA X-ray 
studies showed degenerative changes in the left shoulder.  At 
a July 1996 VA examination, he was diagnosed with bursitis of 
both shoulders.  Dr. S.P. in August 1996 noted that the 
bilateral shoulder pain might represent fibromyalgia, and 
concluded that the veteran suffered from Persian Gulf 
syndrome with signs and symptoms suggesting fibromyalgia.

As indicated above, the evidence is conflicting as to whether 
the veteran's bilateral shoulder complaints are attributable 
to known clinical diagnoses, such as bursitis, or instead due 
to fibromyalgia.  The Board points out that 38 C.F.R. § 3.317 
specifically defines fibromyalgia as a "qualifying chronic 
disability" for the purposes of that regulation.  Further VA 
examination of the veteran therefore is warranted.

The veteran contends that he has psychiatric disability, 
including as due to an undiagnosed illness manifested by 
fatigue.  He has been diagnosed with depressive disorders, 
and has reported fatigue on many occasions.  In August 1996, 
Dr. S.P. concluded that the veteran had signs and symptoms 
suggesting chronic fatigue syndrome.

In VA treatment records for 2000, Dr. E.P. noted that the 
veteran was depressed due to his general medical problems.  
He also indicated that the veteran's depression manifested as 
excessive fatigue and irritability, but in June 2002 
suggested the fatigue could be due to sleep apnea.  

At his April 2005 VA psychological examination, the veteran 
presented as fatigued, and the examiner was unable to 
differentiate the physical manifestations of fatigue from 
depression.  The examiner diagnosed depressive disorder, 
which he concluded was secondary to the reported pain and 
medical discomfort for which he is seeking service 
connection.  The examiner explained that if service 
connection is recognized for the physical disorders at issue 
in this appeal, then the depression would more likely than 
not be service connected as well.

Given that the Board is remanding the issues of entitlement 
to service connection for several of the physical disorders 
identified by the April 2005 examiner as responsible for the 
veteran's depression, and given the conflicting evidence as 
to whether the veteran has chronic fatigue syndrome (a 
qualifying chronic disease under 38 C.F.R. § 3.317) versus a 
manifestation of depression, the Board finds that further 
development is warranted.

Turning to the claim for memory loss, treatment records 
reveal no evidence of pertinent abnormalities on memory 
testing, but his mother in July 1997 indicated that he had a 
poor memory.  In an August 1996 statement, Dr. S.P. indicates 
that the veteran complained of symptoms of sleeplessness and 
short term memory loss since the Persian Gulf war; he 
concluded that the veteran suffered from signs and symptoms 
suggesting, inter alia, chronic fatigue syndrome. 

At an April 2005 VA psychological examination, mental status 
examination showed that he was fatigued.  While his remote 
and immediate memory were intact, his short term memory was 
compromised by fatigue, inattention, and lack of 
concentration.  The examiner diagnosed depressive disorder, 
not otherwise specified.  At his April 2005 VA general 
medical examination, he reported memory loss around the time 
he was diagnosed and treated for depression; he reported that 
his memory improved once he started using medication for 
depression on a consistent basis.

Given that the Board is remanding the claim for service 
connection for psychiatric disability and fatigue, and as the 
April 2005 VA examinations suggest that the veteran's memory 
impairment may be related to fatigue or depression, the Board 
will remand the issue of entitlement to service connection 
for memory loss as well for further development.

Accordingly, this case is REMANDED to the RO for the 
following actions:
      
1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims remaining 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).   

2.  The RO should contact the veteran, 
through his representative, and request 
that he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claims remaining on 
appeal.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
files any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the veteran should be 
afforded VA examinations by physicians 
with appropriate expertise to determine 
the nature, extent and etiology of any 
currently present bilateral shoulder, 
hair loss, fatigue, and memory loss 
disability.  All indicated studies should 
be performed.  

A.  If the examinations result in 
clinical diagnoses of any disorders 
associated with the veteran's 
claimed right and/or left shoulder 
disorders, the appropriate examiner 
should provide an opinion, with 
respect to each shoulder, as to 
whether it is at least as likely as 
not that such disability was present 
in active duty service and, if so, 
an opinion as to whether such 
disability clearly and unmistakably 
existed prior to service.  If the 
examiner determines that the 
diagnosed shoulder disability 
existed prior to active duty 
service, the examiner should provide 
an opinion as to whether it is at 
least as likely as not that such 
disorder increased in severity 
during service and if so the 
examiner should provide an opinion 
as to whether the service increase 
was clearly and unmistakably due to 
natural progress.  With respect to 
any currently present right and/or 
left shoulder disorder which the 
examiner believes developed 
subsequent to the veteran's second 
period of service, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that such disorder is 
etiologically related to any period 
of service.

If such diagnoses can not be 
rendered, the examiners should 
nevertheless identify all signs and 
symptoms of any currently present 
bilateral shoulder disability, and 
include a discussion concerning the 
duration of the disorders.  

B.  If the examinations result in 
clinical diagnoses of any disorder 
associated with the veteran's hair 
loss of the lower extremities 
(including attributing to a 
manifestation of meralgia 
paresthetica), the appropriate 
examiner should provide an opinion 
as to whether it is at least as 
likely as not that any such disorder 
originated during the veteran's 
periods of active duty or is 
otherwise etiologically related to 
any period of service.  If such 
diagnoses can not be rendered, the 
examiners should nevertheless 
identify all signs and symptoms of 
any currently present hair loss of 
the lower extremities, and include a 
discussion concerning the duration 
of the disorder.  The rationale for 
all opinions expressed should also 
be provided.

C.  If the examinations result in 
clinical diagnoses of any disorder 
associated with the veteran's 
fatigue and/or memory loss 
conditions, the appropriate examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that any such disorder 
originated during the veteran's 
periods of active duty or is 
otherwise etiologically related to 
any period of service.  If such 
diagnoses can not be rendered, the 
examiners should nevertheless 
identify all signs and symptoms of 
any currently present fatigue and 
memory loss, and include a 
discussion concerning the duration 
of the disorders.  The rationale for 
all opinions expressed should also 
be provided.

The veteran's claims files, including a 
copy of this remand, must be made 
available to the examiners for review.  
The examination reports are to reflect 
whether a review of the claims files was 
made.  

5.  The RO should also arrange for a VA 
neurological examination of the veteran 
by a physician with appropriate expertise 
to determine the nature and etiology of 
the veteran's meralgia paresthetica.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  With respect to the meralgia 
paresthetica of both thighs, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that such 
disability was present in active duty 
service and, if so, an opinion as to 
whether such disability clearly and 
unmistakably existed prior to service.  
If the examiner determines that the 
meralgia paresthetica existed prior to 
active duty service, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that such disorder 
increased in severity during service and 
if so the examiner should provide an 
opinion as to whether the service 
increase was clearly and unmistakably due 
to natural progress.  With respect to any 
currently present meralgia paresthetica 
which the examiner believes developed 
subsequent to the veteran's second period 
of service, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that such disorder is 
etiologically related to any period of 
service, including as due to the use of 
an equipment belt during any period of 
ACDUTRA or INACDUTRA.

The rationale for all opinions expressed 
should be provided.  The claims files 
must be made available to and reviewed by 
the examiner.  The examination report is 
to reflect that such a review of the 
claims files was made.  

6.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.
 
7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues remaining on appeal.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case and provide the 
appellant and his representative an 
opportunity to respond.
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


